

Exhibit 10.1
Blucora, Inc.
2015 Executive Bonus Plan




This plan document outlines the Blucora Executive Bonus Plan (the “Plan”) for
calendar year 2015.


PLAN OBJECTIVES
•
Align the compensation of executive management to key financial drivers.

•
Provide variable pay opportunities and targeted total cash compensation that is
competitive within our markets.

•
Increase the competitiveness of executive pay without increasing fixed costs,
making bonus payments contingent upon organizational and individual success.

•
Provide discretionary variable compensation that reflects the achievement of
non-financial goals, including goals related to operations, culture, values, and
leadership.

•
Create internal consistency and standard guidelines among the executive peer
group.



EFFECTIVE DATE
The Plan was adopted by the Compensation Committee on February 5, 2015, and is
effective for calendar year 2015. The Plan may be changed at any time at the
sole discretion of the Compensation Committee of the Board of Directors.


PARTICIPATION ELIGIBILITY, BONUS TARGETS AND PAYOUT TIMING
The positions eligible for participation in the Plan are listed in the table
below. Each participant’s annual bonus target, which is stated as a percentage
of annual base salary, is also set forth in the table below. If the executive
leadership team changes composition, any additions to the Plan will be
recommended by the CEO and approved by the Compensation Committee. Payment of
bonuses awarded under this Plan will be made annually, following the conclusion
of the calendar year.


Job Title
Target Bonus %
President and Chief Executive Officer
100%
Chief Financial Officer and Treasurer
60%
EVP Corporate Development
55%
Chief Legal and Administrative Officer
60%
General Counsel and Secretary
45%
Executive Vice President, Human Resources
35%
President, InfoSpace
60%
President, TaxACT
60%
President, Monoprice
60%



PLAN DESIGN
The Plan includes financial performance components and a discretionary component
that is based on individual objectives and the CEO’s (or, with respect to the
CEO, the Compensation Committee’s) subjective evaluation of that individual’s
performance. The determination of the achievement of the discretionary component
will be based on a holistic review of overall performance by the executive, and
should take into account relevant factors, which may include, but are not
limited to, achievement of non-financial performance objectives, the manner in
which the executive embodies the Company's values and cultural goals, and the
leadership demonstrated by the executive in his or her areas of influence. The
financial performance components and the weighting of the discretionary
component differ among plan participants as noted in the table below.
 



--------------------------------------------------------------------------------





Job Title /
Financial Components
Discretionary
Bonus Payment Scale
BCOR Revenue
BCOR Adj EBITDA
Segment Revenue
Segment Income
Non-legacy Revenue
Tax DDIY Efiles
Tax Prep Efiles
Component
President and CEO / A
20%
60%
 
 
 
 
 
20%
CFO and Treasurer / A
20%
60%
 
 
 
 
 
20%
EVP Corp. Dev. /A
20%
60%
 
 
 
 
 
20%
Chief Legal & Administrative Officer/A
20%
60%
 
 
 
 
 
20%
GC and Secretary / A
20%
60%
 
 
 
 
 
20%
EVP, Human Resources / A
20%
60%
 
 
 
 
 
20%
Pres., InfoSpace / B
 
 
15%
40%
25%
 
 
20%
Pres., TaxACT / C
 
 
20%
30%
 
20%
10%
20%
Pres., Monoprice / D
 
 
40%
40%
 
 
 
20%





Each financial component may be achieved at a payout percentage ranging from 0
to 165% and discretionary component may be achieved at a payout percentage
ranging from 0% to 100%, with the result that the aggregate maximum payout level
under the Plan for each executive is 152%. The relevant Executive Bonus Payment
Scale set forth in the Bonus Scales section is applied to determine the payout
percentage of the financial performance components. The financial performance
component targets at 100% match the corresponding operating plan targets
approved by the Board of Directors in December 2014. The level of achievement of
the discretionary component is subjectively determined on a semi-annual basis by
the CEO (or, with respect to the CEO, by the Compensation Committee). Efile
targets shall be adjusted based on actual overall market performance relative to
the assumptions for overall market performance in the budget model.




Financial Targets


The financial performance components used to determine the bonus achievement are
defined below. All components subject to normalization (e.g., removal of
non-recurring expenses and/or revenue) shall only be so adjusted by the
Compensation Committee.




•
BCOR Revenue: Consolidated, externally reported Revenue

•
BCOR Adjusted EBITDA: Consolidated, externally reported EBITDA, normalized for
internally developed software and other non-operational items

•
Segment Revenue or Income (as applicable): externally reported Income or Revenue
for the applicable segment, with Income normalized for internally developed
software and other non-operational items

•
Non-Legacy Revenue: Revenue generated by the HowStuffWorks business, the content
aggregation initiative, and any other new initiatives launched by InfoSpace in
2015

•
Tax DDIY Efiles: Number of online and desktop accepted efiles generated through
the consumer tax preparation site/software during the IRS designated filing
season




--------------------------------------------------------------------------------



•
Tap Prep Efiles: Accepted efiles generated through the professional tax
preparation software during the IRS designated filing season



Bonus Scales
The applicable Executive Bonus Payment Scale below will be used to calculate the
available amounts to be paid to each executive based on the financial
performance components.




Executive Bonus Payment Scale A (BCOR)
Performance Level
Financial Performance vs. Target
Bonus Payout Percentage
Added Payout Rate
Per 1% Attainment
Below Threshold
0% - 84%
0.0%
----
Threshold
85%
50.0%
----
 
86% - 95%
54.5% - 95.0%
4.5%
 
96% - 99%
96.0% - 99.0%
1.0%
Target
100%
100.0%
----
 
101% - 105%
101.0% - 105.0%
1.0%
Acceleration
106% - 115%
111.0% - 165.0%
6.0%
Maximum
≥ 115%
Capped at 165.0%
----





Executive Bonus Payment Scale B (InfoSpace)
Performance Level
Financial Performance vs. Target
Bonus Achievement Percentage
Added Payout Rate
Per 1% Attainment
Below Threshold
0% - 79%
0.0%
----
Threshold
80%
50.0%
----
 
81% - 95%
53.0% - 95.0%
3.0%
 
96% - 99%
96.0% - 99.0%
1.0%
Target
100%
100.0%
----
 
101% - 105%
101.0% - 105.0%
1.0%
Acceleration
106% - 120%
109.0% - 165.0%
4.0%
Maximum
≥ 120%
Capped at 165.0%
----





Executive Bonus Payment Scale C (TaxACT)
Performance Level
Financial Performance vs. Target
Bonus Achievement Percentage
Added Payout Rate
Per 1% Attainment
Below Threshold
0% - 94%
0.0%
----
Threshold
95%
50.0%
----
 
96% - 99%
62.25% - 99.0%
12.25%
Target
100%
100.0%
----
 
101%
101.0%
1.0%
Acceleration
102% - 105%
117.0% - 165.0%
16.0%
Maximum
≥ 105%
Capped at 165.0%
----






--------------------------------------------------------------------------------









Executive Bonus Payment Scale D (Monoprice)
Performance Level
Financial Performance vs. Target
Bonus Achievement Percentage
Added Payout Rate
Per 1% Attainment
Below Threshold
0% - 89%
0.0%
----
Threshold
90%
50.0%
----
 
91% - 95%
59.0% - 95.0%
9.0%
 
96% - 99%
96.0% - 99.0%
1.0%
Target
100%
100.0%
----
 
101% - 105%
101.0% - 105.0%
1.0%
Acceleration
106% - 110%
117.0% - 165.0%
12.0%
Maximum
≥ 110%
Capped at 165.0%
----





•
Rounding. Performance results will be rounded up to the nearest whole percentage
point. For example, if the calculated performance achievement percentage is
79.1%, it will be rounded up to 80%.

•
Performance Thresholds. There will be no payout for a financial performance
component if the minimum specified threshold is not achieved. However, if the
threshold for one financial performance component is not achieved, a bonus may
still be earned on the other financial performance component(s), provided
performance for that measure achieves the applicable threshold. The
discretionary component is independent of the financial performance components,
and may be awarded whether or not the threshold for any financial performance
components has been met.

•
Acceleration Below and Above Target. For determining bonus achievement
percentage where a range is indicated in the financial performance vs. target
column, the whole percentage point of financial performance achieved is mapped
to the corresponding bonus achievement percentage using a linear scale between
the low and high points in the range.



EMPLOYMENT REQUIREMENTS
In order to be eligible for a bonus payment under the Plan, and for a bonus to
be considered earned under the Plan, participants must be employed at the end of
the fiscal year; provided, however, that if a participant’s employment is
terminated during the year “without Cause” or by the participant for “Good
Reason” or due to “Constructive Termination” as such terms are defined in the
applicable participant’s employment agreement, then the participant will be
entitled to accrued bonus as of the date of his or her termination. Accrued
bonus will be calculated as (a) pro-rata achievement of financial performance
components based on the then-current annual forecast and (b) pro-rata
achievement of the objectives/discretionary component at the level communicated
at the conclusion of the semi-annual measurement period, or with respect to any
measurement period which has not yet been completed and communicated,
achievement of the objectives/discretionary component at the level subjectively
determined by the CEO (or, with respect to the CEO, the Compensation Committee).


APPROVAL
All bonus payments made to executives will be submitted to the Compensation
Committee for final approval. The Compensation Committee may adjust the final
bonus amount as it deems appropriate. The Committee has complete discretion to
adjust bonus awards to reflect changes in the industry, company, the executive’s
job duties or performance, or any other circumstance the Committee determines
should impact bonus awards.



